    

EXHIBIT 10.13


IHS INC.


HEDGING AND PLEDGING POLICY


Effective Date: April 8, 2014


Hedging Policy
No executive officer or director of IHS is permitted to purchase or use,
directly or indirectly through family members or other persons or entities,
financial instruments (including prepaid variable forward contracts, equity
swaps, collars, and exchange funds) that are designed to hedge, offset, or
profit from any decrease in the market value of IHS’ common stock.




Pledging Policy
Directors and executive officers of IHS are required to have “pre-clearance”
before holding IHS securities in margin accounts or pledging IHS securities as
collateral. Only directors and executive officers that have met their ownership
guideline may request to hold IHS securities in margin accounts or pledge IHS
securities as collateral.








